Motion for an order directing that petitioner be granted a hearing in a habeas corpus matter. Motion denied, without costs. Petitioner apparently has appealed from an order denying a writ of habeas corpus, and since no motion has been made to dismiss the appeal he may proceed thereunder if he is so advised. If the papers before us may be construed as an application for leave to appeal as a poor person we are constrained to deny the same, on the ground that a meritorious question on appeal is not presented. Petitioner’s sole point is that his plea of guilty to the crime of attempted burglary in the third degree, and sentence to the Reception Center at Elmira, did not constitute a felony conviction. This viewpoint is erroneous. (Penal Law, § 2185.) Application denied. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.